                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00194-DSC


 PRIMERICA LIFE INSURANCE                        )
 COMPANY,                                        )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                     ORDER
                                                 )
 ELAINE B. CAIN AND                              )
 WANDA MARIA CAIN,                               )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Defendant Wanda Cain’s pro se Motion for

Summary Judgment, Doc. 55, filed June 27, 2019 and the parties’ associated briefs and exhibits,

Docs. 58-60 and 62. The parties have consented to Magistrate Judge jurisdiction under 28 U.S.C.

§ 636(c), and this Motion is now ripe for the Court’s consideration.

       The Court entered a Pretrial Order and Case Management Plan on July 17, 2018 and entered

an Order extending the deadline for filing dispositive motions until March 11, 2019. See Docs. 18

and 25. On June 16, 2019, the Court entered an Order denying the parties’ Motions for Summary

Judgment and extending the mediation deadline to September 18, 2019. See Doc. 52. In this

Motion, Wanda Cain makes factual allegations based upon a Change of Beneficiary form and other

documents that have been in the record since November 20, 2018. These are the same allegations

made in her previously filed Motions for Summary Judgment. See Docs. 19 and 29. Accordingly,

for the reasons previously stated in the Court’s June 16, 2019 Order and because the Motion for

Summary Judgment is untimely, this Motion is denied.
SO ORDERED.



              Signed: July 26, 2019
